Title: From George Washington to Daniel Niven, 12 December 1780
From: Washington, George
To: Niven, Daniel


                        
                            Sir
                            Head Quarters New Windsor 12th Decemr 1780
                        
                        The Logs which supported the Chain at West point are so water soaken that they will not do to lay down
                            another summer—You will therefore proceed with a party in search of the proper Timber to make new Floats, and wherever you
                            find it cut it down. The Qr Mr General will have directions to find the means of transporting it to the Water. I am Sir Yr
                            most ot Servt

                    